Citation Nr: 0520630	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-12 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUE

Entitlement to an earlier effective date prior to August 23, 
2000, for the award of death pension with special monthly 
pension by reason of need for aid and attendance for the 
veteran's surviving spouse. 


REPRESENTATION

Appellant represented by:	Michael Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.  He died in January 1995.  His surviving spouse applied 
for special monthly pension due to the need of aid and 
attendance, which was granted effective August 2000, but with 
unresolved issues that will be discussed fully below.  The 
surviving spouse died in December 2000 before those issues 
were resolved.  The appellant is the daughter of the veteran 
and his then-surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied entitlement to the benefit 
currently sought on appeal.

The appellant appeared before the undersigned Acting Veterans 
Law Judge in December 2004 to present testimony in a 
videoconference hearing.  The hearing transcript has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In light of the complexity of the procedural history of this 
claim, a brief recollection of facts is included herein.  The 
veteran's widow applied for special monthly pension in 
February 1999.  The RO did not act on the claim.   In August 
2000, the widow again applied for benefits.  By rating 
decision in November 2000, special monthly pension by reason 
of aid and attendance was established, effective August 23, 
2000, the date of receipt of the claim.

On December 4, 2000, the RO notified the widow that her 
original (February 1999) claim had been located, and if she 
could provide evidence of residency in a nursing home from 
February 1999, retroactive benefits could be paid.  On                  
December [redacted], 2000, the widow died.  

The appellant, the widow and veteran's daughter, contends 
that she submitted the requisite evidence on behalf of her 
mother in December 2000.  While the Board does not doubt the 
sincerity of the appellant on this point, there is simply no 
record of such correspondence being received by VA in 
December 2000.  There is, however, evidence from the 
appellant in the form of a return receipt slip, indicating 
that VA received correspondence from her in October 2001, 
which is well within one year from the date of the widow's 
death.  It is unclear from the record what that 
correspondence was. 

In a May 2002 letter, the RO indicated that the accrued 
amounts payable to the veteran's widow could be paid to the 
daughter if she justified paying last expenses for her mother 
and had applied for it within one year from the date of her 
mother's death.  The record clearly contains documents 
received from the appellant on December 10, 2001, and she has 
submitted certified receipts from the Postal Service showing 
mailing of these documents on December 8, 2001.  Since the 
veteran's widow died on December [redacted], 2000, these documents 
submitted by the appellant were within one year of the 
widow's death, and included correspondence indicating her 
desire for "reimbursement of the expenses" she paid for her 
mother to live in an assisted living facility.  The Board 
construes this correspondence as a timely application for 
accrued benefits.  The RO should adjudicate the claim on that 
basis. 


Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

The RO should readjudicate this claim as a 
claim for accrued benefits.  If the 
determination remains unfavorable to the 
appellant, she and her representative should 
be furnished a supplemental statement of the 
case which addresses all evidence associated 
with the claims file since the last statement 
of the case.  The appellant and her 
representative should be afforded the 
applicable time period in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the appellant's claim.  The appellant need take no action 
unless otherwise notified, but she may submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  

	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

